The defendant on conviction was sentenced to be punished under the statute by a fine of $50, and imprisonment for six calendar months; from which he appealed.
An objection is taken to this indictment that it contains no      (440) averment that the offense was committed after 1 May, 1792, which, it is alleged, is essential on an indictment upon a statute which prohibits an offense after a specified time. The authority referred to lays down the rule that, where the prohibiting statute is recent, it is usual to allegeexpressly that the offense was committed after the making of the statute; but where the statute is ancient this is not usual, and does not seem to be in any case necessary. Now, it must be presumed that a statute which was passed upwards of thirty years ago must be generally known, and that no persons can be surprised, at this time, by a charge under the act, when the indictment concludes against its form; nor would the averment that the offense was committed after 1 May, 1792, render the charge more certain than when it is specified to be committed in June, 1821.
It is also objected that the person who subscribes the indorsement on the bill does not appear to have done so as foreman; that the letters following his name are equivocal, and may import many things. But *Page 246 
it appears upon this record that William Bullock was foreman of the grand jury when the bill was found, and therefore, if no letters had been added after his name, his subscription to the indorsement could only be referred to his official act as foreman. The signature cannot be referred to Bullock's natural or private capacity, for that gave him no right to (441) authenticate an official paper, but his political capacity did, in the same manner as if a magistrate signs a warrant or a judgment without any letters indicating his judicial character the signature must, nevertheless, be referred to that. There must be judgment for the State.
PER CURIAM.                                                No error.
Cited: S. v. Wise, 66 N.C. 121.